Citation Nr: 1019899	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-45 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
with the Army National Guard (ARNG) of Florida from September 
1964 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for ALS.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record demonstrates that ALS was manifested 
many years after separation from ACDUTRA and was not 
developed as a result of an established event, injury, or 
disease during ACDUTRA.


CONCLUSION OF LAW

ALS was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.303, 3.307, 3.309, 3.318 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in November 2008 and March 2009 by the 
RO that fully addressed all notice elements.  The letters 
were sent prior to the initial RO decision in this matter.  
These letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2008, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service treatment records, service personnel 
records, records from the Social Security Administration 
(SSA), and all relevant private treatment records pertaining 
to his claim have been obtained and associated with his 
claims file.  Finally, VA need not conduct an examination 
with respect to the service connection claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  Simply stated, the standards of McLendon are 
not met in this case, as evidence of record does not provide 
any indication that the appellant's claimed ALS was incurred 
during service or that it may be associated with his ACDUTRA.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable." 

"Active military service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a) (2009).

ACDUTRA is defined, in part, as "full-time duty under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law."  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009). 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).

Service connection may presumed, for certain chronic 
diseases, such as ALS, which are manifested to a compensable 
degree (10 percent or more for ALS) within a prescribed 
period after discharge from service (one year for ALS), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2009).  The veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  The requirement of 90 days' service means active, 
continuous service within or extending into or beyond a war 
period, or which began before and extended beyond December 
31, 1946, or began after that date.  38 C.F.R. § 3.307(a)(1) 
(2009).

Effective September 23, 2008, VA issued a new regulation 
establishing presumptive service connection for ALS.  The 
regulation provides that the development of ALS in a Veteran 
which is manifested at any time after discharge or release 
from service is sufficient to establish service connection 
for that disease.  However, service connection will not be 
established (1) if there is affirmative evidence that ALS was 
not incurred during or aggravated by service; (2) if there is 
affirmative evidence that ALS is due to the veteran's own 
willful misconduct; or (3) if the veteran did not have 
active, continuous service of 90 days or more.  38 C.F.R. § 
3.318 (2009).

The advantages of evidentiary presumptions do not extend to 
those who claim service connection based on a period of 
ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 
470-71 (1995) (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The appellant contends that he is entitled to presumptive 
service connection for ALS on the basis that he had over 90 
continuous days of service.  However, his DD 214 specifically 
notes that he was a member of the National Guard and was 
ordered to ACDUTRA.  An NGB Form 22 likewise indicates that 
his service between September 15, 1964 and February 8, 1965 
was ACDUTRA.  As discussed above, with respect to the 
appellant's ARNG service, service connection may only be 
granted for a disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA.  The 
presumptions do not apply.  

Service treatment records, including April 1964 enlistment 
and January 1965 separation examination reports, do not 
reflect any complaints, treatment, or diagnosis of ALS.  
Post-service private treatment records, SSA records, and 
statements from M. M., M.D. first show treatment for ALS many 
years after the appellant's separation from ACDUTRA in 1965.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  The record also does not 
include any medical evidence or opinion even suggesting a 
medical nexus between the appellant's claimed ALS and his 
ACDUTRA, and neither the appellant nor his representative has 
identified or even alluded to the existence of any such 
opinion.  Consequently, the Board finds that entitlement to 
service connection for ALS is not warranted.

Evidence of record also includes the statements from the 
appellant and his spouse asserting a link or nexus between 
his claimed ALS and his ACDUTRA.  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board reiterates that the appellant is competent to 
report symptoms as they come to him through his senses, ALS 
is not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Such competent 
evidence has been provided by the medical personnel who have 
examined the appellant during the current appeal and by 
treatment records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the clinical findings than to his lay statements.  Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Consequently, a 
nexus between the appellant's claimed ALS and his ACDUTRA 
service has not been established, either through medical 
evidence or his statements.

As the Board has determined that ALS was not incurred in or 
aggravated during the appellant's ACDUTRA service, his period 
of ACDUTRA service does not qualify as active military 
service and he does not achieve veteran status for purposes 
of his claim.  The Board is sympathetic toward the appellant 
and truly appreciative of the service and sacrifices he made 
for our country.  However, based on the foregoing evidence, 
the claim for entitlement to service connection for ALS must 
be denied.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for ALS is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


